Mr. Justice Scott delivered tbe opinion of the Court. The showing, which, for the purpose of this application, will be taken as true, making it manifest (and being otherwise sufficient) that, from the accidental cause stated, there is no subordinate court competent to give the relief sought, and that without the interposition of this court in the exercise of its constitutional powers of superintending control, there will be a failure of justice, we think, in the exercise of this 'high discretion, that the application should be granted in pursuance of the doctrines heretofore laid down. Amour Hunt Ex parte, 5 Eng. R. 288; Carnall vs. Crawford Co., 6 Eng. R. 617; Marr Ex parte, 7 Eng. R. 92, 93; Allis Ex parte, 7 Eng. R. 101.